Title: To George Washington from Major General John Sullivan, 12 August 1777
From: Sullivan, John
To: Washington, George

 

My Dear General
Hanover [N.J.] August 12th 1777

I had the Honor yesterday of receiving your Excys favor of the 10th Instant am happy to Learn that The Army is on its march this way as I have Long been of opinion that New England is the object of Mr How—I Shall use Every method to get what Intelligence I can from the places you mention—I feel myself under the most Sensible obligation to your Excellencey for your Lenity to the prisoners I mentioned & am happy to find my Division fast Reforming in their Manners—I communicated your Excellenceys Sentiments respecting Major Mullens to him & General De Borre. Mullens Stands ready to make any Concessions but De Borre is Inflexible he will by no means Consent to his Coming again into his Family—I suppose in the Letter which accompanies this he has Expressed himself fully I have done Every thing in my power to bring about a reconciliation but find it Impossible. Genl Deboore urges Mullens want of Learning to keep Details as one potent reason agt him, Indeed I think he is much better Qualified for Some other office Than that of Brigade Major tho I by no means think this has the most weight in the Generals Breast. Dr General I have the Honor to be yours most affectionately

Jno. Sullivan

